Judgment, *581SupremeCourt, New York County (Arlene Goldberg, J.), rendered April 27, 2006, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 14 years, unanimously affirmed.
Defendant failed to preserve his claim that he was not properly adjudicated a second violent felony offender, and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. In the circumstances presented (see People v Booker, 301 AD2d 477 [2003], lv denied 100 NY2d 592 [2003]) it is appropriate to consider defendant’s New Jersey indictment, which clearly establishes that his first-degree robbery conviction in that state was for the equivalent of a New York violent felony.
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Tom, Gonzalez and Buckley, JJ.